DETAILED ACTION
This is a Final Office Action in response to the amendment filed 03/18/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/18/2021 has been entered.
The amendment is sufficient to overcome the previous 112 f claim interpretation.
The amendment is sufficient to overcome the previous 112 (b) claim rejection
Status of Claims
Claims 1, 6, 8-10, 14, 16-20 have been amended. Claims 1-20 are currently pending and have been examined.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 12 of the remarks that the claims are directed to patent eligible subject matter under Step 2A, Prong One because the claims do not recite an abstract idea within the enumerated groupings of abstract ideas. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, the claims are directed to a mental process, which includes observations or evaluations and a method of organizing human activity, which includes commercial interactions. See MPEP 2106.04(a).

	Applicant submits on pages 15-16 of the remarks that the amended claims recite additional features sufficient to ensure the claims amount to significantly more that an abstract idea. Examiner notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are merely reciting the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception. 
Claim Rejections 35 U.S.C. § 102 and 35 U.S.C. § 103:
	Applicant submits on page 19 of the remarks that Ni does not appear to discuss identifying a customer that purchased a product and extracting social content associated with the customer. Examiner respectfully disagrees and notes that Ni discloses customer data including information about purchases and social content in at least [0012].

	Applicant submits on page 19 of the remarks that Ni fails to disclose comparing product data, updating an interest profile and recommending another product. Examiner respectfully disagrees and notes that as explained in the instant Office Action, these limitations are disclosed in at least [0012], [0044-0045], [0014].
In response to applicant’s argument regarding the combination of references failing to cure the deficiencies of the primary reference, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1, 9 and 17) are directed, in part, to a method, computer storage media and a system to receive purchased product data and user social content and develop customer product interest profiles. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-8 are directed to a method comprising a series of steps which falls under the statutory category of a process, claims 9-16 are directed to computer storage media which falls under the statutory category of an article of manufacture and claims 17-20 are directed to a system which falls under the category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations and a method of organizing human activity which includes commercial interactions in the form of sales activities or behaviors. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to: receiving, from a catalog, product metadata for a product, identifying a customer that purchased the product from a first system based on a product interest profile for the customer; in response to identifying the customer that purchased the product, extracting social content, associated with the customer, from one or more publically-available social channels…; comparing the product metadata to the extracted social content to identify an object in the social content that corresponds to the product and indicates a post-purchase interaction…; updating, based on an analysis of the post-purchase interaction with the product, the product interest profile for the customer…; and employing the updated product interest profile to recommend another product to at least one of the customer or a potential customer. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “computer storage media”; “computing devices”; “a computing system”. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of sending/receiving and storing data) such that these elements amount no more than mere instructions to apply the judicial exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1A, 1B, 2 and 9 and related text and [0097] to understand that the invention may be implemented in a generic environment that “FIG. 9 provides an example of a computing device in which embodiments of the present invention may be employed. Computing device 900 includes bus 910 that directly or indirectly couples the following devices: memory 912, one or more processors 914, one or more presentation components 916, input/output (I/O) ports 918, input/output components 920, and illustrative power supply 922. Bus 910 represents what may be one or more busses (such as an address bus, data bus, or combination thereof).” [0098] “Computer-readable media can be any available media that can be accessed by computing device 900 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer-readable media may comprise computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea 
Dependent claims 2, 6, 14-15, 16, 19-20 (social media content); 3-5, 11-13 (post-purchase interaction); 7, 16 (product interest profile); further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 20170316442 (hereinafter; Ni).
Regarding claim 1, Ni discloses:
A computer-implemented method, comprising: receiving, from a catalog, product metadata for a product, [0014] discloses a product alternative in a set of consumer product alternatives (i.e. product catalog) identifying a customer that purchased the product from a first system based on a product interest profile for the customer; [0047-0048] disclose data including purchased products and attributes including a consumer profile. 
in response to identifying the customer that purchased the product, extracting social content, associated with the customer, from one or more publically-available social channels published on one or more other systems that are separate from the first system; [0012] discloses a system for preference estimation for individuals using social media; Consumer product attribute preferences are extracted by tracking product mentions from inferred demographic groups using a set of social media data for a set of users.
comparing the product metadata to the extracted social content to identify an object in the social content that corresponds to the product and indicates a post-purchase interaction that the customer had with the product subsequent to purchasing the product from the first system, wherein the object was published on the one or more other systems by the customer; [0012] discloses Consumer product attribute preferences are extracted by tracking product mentions from inferred demographic groups using a set of social media data for a set of users; data includes purchased products.
updating, based on an analysis of the post-purchase interaction with the product, the product interest profile for the customer, wherein the updated product interest profile includes an indication of the customer's post-purchase interaction with the product; [0044-0045] disclose changing customer’s valuations with social influence and increasing choices in order to change customer’s choices toward a target product.
and employing the updated product interest profile to recommend another product to at least one of the customer or a potential customer, wherein a determination of the other product is based on the indication of the customer's post- purchase interaction with the product included in the updated product interest profile. [0014] discloses making an individual consumer choose a specific consumer product alternative in a set of consumer product alternatives; [0045] discloses a set of features that partially match customer’s preferences; [0056-0058] disclose detecting user’s social media data including Twitter mentions to determine user preferences and identify product alternatives in order to model a preference coefficient.
Regarding claim 2, Ni discloses:
The computer implemented-method of claim 1 wherein the object is one or more of a media object, a text object, and an engagement object. [0047] discloses engagement objects; From social media data, a) extract and infer individual demographic attributes tweets and retweets that contain certain hashtags (vehicle manufacturers, vehicle models, desired product attributes, new vehicle purchases, asking for others' opinions on a set of choices).
Regarding claim 6, Ni discloses:
The computer-implemented method of claim 1 further comprising: further analyzing the object in the social content to determine a potential customer based on a likelihood of interest in the purchased product by the potential customer. Ni [0047-0049] disclose a description of the improved mixed logit methodology according to embodiments of this disclosure that models customer preference of product attributes is provided: Inputs : Survey data (which contains purchased product (e.g., vehicle) and attributes, choice sets, consumer profile), social media data (e.g., Twitter, Facebook, Tumblr): 1. From the survey data, population is segmented into demographic groups according to attributes, such as gender, marital status, income, education level, etc. 2. From social media data, a) extract and infer individual demographic attributes (infer by label propagation); and b) find relevant contents about product attribute preferences/mentions, such as tweets and retweets that contain certain hashtags (vehicle manufacturers, vehicle models, desired product attributes, new vehicle purchases, asking for others' opinions on a set of choices); [0054] discloses Further, geo-location browsing statistics can be used to determine locations the consumer frequently visits to narrow down where the consumer may purchase a product. In addition, an interactive customer inquiry Twitter account (e.g. SoCal Chevy On-Demand) can be set 
Regarding claim 7, Ni discloses:
The computer-implemented method of claim 6, further comprising: generating a different product interest profile for the potential customer related to the purchased product. Ni [0050-0051] disclose For each demographic group (customer segment), determine attribute preference using the discrete choice model according to embodiments of the present disclosure that allows heterogeneous preference variance within the group where the individual specific preferences are captured from social media data. Outputs: Consumers' preference coefficients for each demographic group that are more accurate and less aggregated: 4. For a new customer who is not part of the population of the survey data, gather this customer's profile (including the use of social media) and find the appropriate demographic group that the new customer belongs to. Then, use the discrete choice model according to embodiments of the present disclosure with the estimated preference coefficients, together with any additional individual preference (if found or inferred from social media) to infer the customer's preference.
Regarding claim 17, Ni discloses:
A computing system comprising: analyzing social content for a presence of an object that indicates a product that was purchased on first system, wherein the social content was published on one or more other systems that are separate from the first system; [0012] discloses a system for preference estimation for individuals using social 
analyzing the object present in the social content to identify one or more post-purchase customer interactions with the product; [0012] discloses Consumer product attribute preferences are extracted by tracking product mentions from inferred demographic groups using a set of social media data for a set of users; data includes purchased products.
and generating one or more product interest profiles based on the one or more post-purchase customer interactions with the purchased product. [0047-0048] disclose data including purchased products and attributes including a consumer profile.
Regarding claim 19, Ni discloses
The computing system of claim 17, wherein the object present of in the social content includes at least one of a media object, a text object, or an engagement object. Ni discloses engagement objects; [0047] discloses From social media data, a) extract and infer individual demographic attributes (infer by label propagation); and b) find relevant contents about product attribute preferences/mentions, such as tweets and retweets that contain certain hashtags (vehicle manufacturers, vehicle models, desired product attributes, new vehicle purchases, asking for others' opinions on a set of choices).
Regarding claim 20, Ni discloses:
The computing system of claim 17, further comprising further analyzing the social content to determine a potential customer based on a likelihood of interest in the purchased product by the potential customer. Ni [0047-0049] disclose a description of the improved mixed logit methodology according to embodiments of this disclosure that models customer preference of product attributes is provided: Inputs : Survey data (which contains purchased product (e.g., vehicle) and attributes, choice sets, consumer profile), social media data (e.g., Twitter, Facebook, Tumblr): 1. From the survey data, population is segmented into demographic groups according to attributes, such as gender, marital status, income, education level, etc. 2. From social media data, a) extract and infer individual demographic attributes (infer by label propagation); and b) find relevant contents about product attribute preferences/mentions, such as tweets and retweets that contain certain hashtags (vehicle manufacturers, vehicle models, desired product attributes, new vehicle purchases, asking for others' opinions on a set of choices); [0054] discloses Further, geo-location browsing statistics can be used to determine locations the consumer frequently visits to narrow down where the consumer may purchase a product. In addition, an interactive customer inquiry Twitter account (e.g. SoCal Chevy On-Demand) can be set up such that customers can express their interests, and the system described herein can collect data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5, 9, 11-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of US Pub. No. 20160140588 (hereinafter; Bracewell).
Regarding claim 3, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose determining a motivation of the customer to buy the purchased product. However, Bracewell discloses the following limitations:
The computer-implemented method of claim 1, further comprising: analyzing the post-purchase interaction to determine a motivation of the customer to buy the purchased product. Bracewell [0081-0082] disclose A consumer action can start with a motivation that drives them to purchase, return, or perform some action based on their conscious and unconscious needs and desires. Once the motivation drives a consumer to want to act, that determination is an intention. Consumers who have the ability to act will then perform the action. Behavioral factors can be incorporated into a system to assist in parsing text to identify user perceptions in a marketplace. Behavioral factors can include components such as: 1) Motivation; 2) Intention; 3) Ability; and 4) Action. Motivation can pertain to what drives consumers to identify and buy products or services that fulfill their conscious and unconscious needs and wants. Intention can relate to a determination by the consumer to act in a certain way, such as to switch products or remain loyal. Ability can describe the possession of the necessary skills or means to carry through with an intention (e.g., a teenager may intend to buy a Tesla, but most do not have the ability or resources to do so). Action can define the actions performed by the consumer in regards to a company/product (e.g., purchasing, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the four factor model including analyzing intention of customers to buy a product of Bracewell because these behavioral factors can inform to the motivations, intentions, actions and ability to purchase products of customers (Bracewell 0044) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose determining a sentiment of the customer towards the purchased product. However, Bracewell discloses the following limitations:
The computer-implemented method of claim 1, further comprising: analyzing the post-purchase interaction to determine a customer sentiment of the customer towards the purchased product. Bracewell [0037] discloses Consumer intelligence engine 220 can further include logic to mine data collected from the domain steams 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the consumer intelligence engine for additional insight into consumer sentiment information in order to determine perception or sentiment of consumers in connection with one or more behavioral factors (Bracewell 0035) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 5, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose determining a customer usage of the purchased product. However, Bracewell discloses the following limitations:
The computer-implemented method of claim 1, further comprising: analyzing the post-purchase interaction to determine customer usage of the purchased product. Bracewell [0037] discloses social media data can embody the expressions of consumers when, where, how, and why their products are used, who is buying them, who is using them, and information about the commenting individuals' associated beliefs, needs, wants, and preferences.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the consumer intelligence engine and social data including when, where, how, and why products are used, who is buying them, who is using them in order for companies to learn more about customers preferences (Bracewell 0037) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, Ni discloses:
One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: in response to receiving a trigger for analysis of a product receiving, from a catalog, product metadata for the product, [0014] discloses In another aspect, the discrete choice model is used to find a 
identifying a customer that purchased the product from a first system based on an interest profile for the customer; [0047-0048] disclose data including purchased products and attributes including a consumer profile.
in response to identifying the customer that purchased the product, extracting social content from one or more social channels that are associated with the customer who purchased the product, wherein the one or more social channels are published on one or more other systems that are separate from the first system; [0012] discloses a system for preference estimation for individuals using social media; Consumer product attribute preferences are extracted by tracking product mentions from inferred demographic groups using a set of social media data for a set of users.
comparing the product metadata to the extracted social content to identify an object in the social content that indicates a post-purchase interaction with the product purchased by the customer, [0012] discloses Consumer product attribute preferences are extracted by tracking product mentions from inferred demographic groups using a set of social media data for a set of users; data includes purchased products.
updating, based on the post-purchase interaction and the sentiment, the product interest profile for the customer related to the product. [0044-0045] disclose changing customer’s valuations with social influence and increasing choices in order to change customer’s choices toward a target product.

wherein the identified object includes an image object depicting the post- purchase interaction with the product; Bracewell [0016] discloses Consumer analytics system can even obtain some documents directly from user devices. The consumer analytics system 105 can process raw data to identify "documents," such as in the case of parsing a webpage comprising multiple blog posts, discussion comments, social network posts, etc. to construct a set of documents corresponding to a given source. Additionally pre-processing can be performed to extract text, structured data, or other useable data from the sources upon which consumer analytics-related activities can be performed. Pre-processing can include converting non-text media, such as images, video, and audio, to text through current and future mechanisms (e.g., optical character recognition, speech-to-text processing, etc.).
determining a sentiment based on the social content of the customer indicating how the customer feels about the product; Bracewell [0037] discloses Consumer intelligence engine 220 can further include logic to mine data collected from the domain steams (e.g., 232) and source data (e.g., 225) for additional (or alternative) insights into consumer sentiment information, which can be determined from the data. For example, in some implementations, consumer intelligence engine 220 (or another tool of consumer analytics system 105) can apply a four-factored model to domain streams 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the consumer intelligence engine for additional insight into consumer sentiment information in order to determine perception or sentiment of consumers in connection with one or more behavioral factors (Bracewell 0035) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose determining a motivation of the customer to buy the purchased product. However, Bracewell discloses the following limitations:
The one or more computer storage media of claim 9, the operations further comprising: analyzing the post-purchase interaction to determine a motivation of the customer to buy the purchased product. Bracewell [0081-0082] disclose A consumer action can start with a motivation that drives them to purchase, return, or perform some action based on their conscious and unconscious needs and desires. Once the motivation drives a consumer to want to act, that determination is an intention. Consumers who have the ability to act will then perform the action. Behavioral factors 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the four factor model including analyzing intention of customers to buy a product of Bracewell because these behavioral factors can inform to the motivations, intentions, actions and ability to purchase products of customers (Bracewell 0044) and because the references are analogous since they 
Regarding claim 12, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose determining a sentiment of the customer towards the purchased product. However, Bracewell discloses the following limitations:
The one or more computer storage media of claim 9, the operations further comprising: analyzing the post-purchase interaction to determine a customer sentiment of the customer towards the purchased product. Bracewell [0037] discloses Consumer intelligence engine 220 can further include logic to mine data collected from the domain steams (e.g., 232) and source data (e.g., 225) for additional (or alternative) insights into consumer sentiment information, which can be determined from the data. For example, in some implementations, consumer intelligence engine 220 (or another tool of consumer analytics system 105) can apply a four-factored model to domain streams and/or source data to determine consumer sentiments or perceptions expressed within the data. As an example, social media data can embody the expressions of consumers ranting, raving, and recommending products, brands, and companies.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the consumer intelligence engine for additional insight into consumer sentiment information in order to determine 
Regarding claim 13, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose determining a customer usage of the purchased product. However, Bracewell discloses the following limitations:
The one or more computer storage media of claim 9, the operations further comprising: analyzing the post-purchase interaction to determine customer usage of the purchased product. Bracewell [0037] discloses As an example, social media data can embody the expressions of consumers ranting, raving, and recommending products, brands, and companies. For consumers reading such feedback (as it appears on the sites of the social media data sources), these represent extra information that can influence their decision on which product or brand to purchase and which company to patron. For companies, social data can represent a potential for insights to the when, where, how, and why their products are used, who is buying them, who is using them, and information about the commenting individuals' associated beliefs, needs, wants, and preferences.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the consumer intelligence 
Regarding claim 14, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose determining a customer usage of the purchased product. However, Bracewell discloses the following limitations:
The one or more computer storage media of claim 13, the operations further comprising: analyzing further social content of the customer from the one or more social channel to further determine the customer usage by the customer of the purchased product. Bracewell [0037] discloses As an example, social media data can embody the expressions of consumers ranting, raving, and recommending products, brands, and companies. For consumers reading such feedback (as it appears on the sites of the social media data sources), these represent extra information that can influence their decision on which product or brand to purchase and which company to patron. For companies, social data can represent a potential for insights to the when, where, how, and why their products are used, who is buying them, who is using them, and information about the commenting individuals' associated beliefs, needs, wants, and preferences.

Regarding claim 15, Ni discloses:
The one or more computer storage media of claim 9, wherein the object is one or more of a media object, a text object, and an engagement object. Ni discloses engagement objects; [0047] discloses From social media data, a) extract and infer individual demographic attributes (infer by label propagation); and b) find relevant contents about product attribute preferences/mentions, such as tweets and retweets that contain certain hashtags (vehicle manufacturers, vehicle models, desired product attributes, new vehicle purchases, asking for others' opinions on a set of choices).
Regarding claim 16, Ni discloses:
The one or more computer storage media of claim 9, the operations further comprising: further analyzing the object in the social content to identify the potential customer based on a likelihood of interest in the purchased product by the potential customer, Ni [0047-0049] disclose a description of the improved mixed logit methodology according to embodiments of this disclosure that models customer 
and generating a different product interest profile for the potential customer related to the purchased product. Ni [0050-0051] disclose For each demographic group (customer segment), determine attribute preference using the discrete choice model according to embodiments of the present disclosure that allows heterogeneous preference variance within the group where the individual specific preferences are captured from social media data. Outputs: Consumers' preference coefficients for each demographic group that are more accurate and less aggregated: 4. For a new customer who is not part of the population of the survey data, gather this customer's profile 
Regarding claim 18, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose determining a motivation of the customer to buy the purchased product. However, Bracewell discloses the following limitations:
The computing system of claim 17, further comprising: analyzing the one or more post-purchase customer interactions with the purchased product to determine at least one of a motivation of at least one customer to buy the purchased product, a customer sentiment of the at least one customer towards the purchased product, or a customer usage by the at least one customer that purchased product. Bracewell [0037] discloses Consumer intelligence engine 220 can further include logic to mine data collected from the domain steams (e.g., 232) and source data (e.g., 225) for additional (or alternative) insights into consumer sentiment information, which can be determined from the data. For example, in some implementations, consumer intelligence engine 220 (or another tool of consumer analytics system 105) can apply a four-factored model to domain streams and/or source data to determine consumer sentiments or perceptions expressed within the data. As an example, social media data can embody the expressions of consumers ranting, raving, and recommending products, brands, and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the four factor model including analyzing intention of customers to buy a product of Bracewell because these behavioral factors can inform to the motivations, intentions, actions and ability to purchase products of customers (Bracewell 0044) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of US Pub. No. 20150019575 (hereinafter; Dayon).
egarding claim 8, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose compiling a customer list or filtering the list to contain social handles (i.e. user names). However, Dayon discloses the following limitations:
The computer-implemented method of claim 1 further comprising: compiling a customer list based on customers that purchased the product; Dayon [0035] discloses The terms “social network feed” and “feed” are used interchangeably herein and generally refer to a combination (e.g., a list) of feed items or entries with various types of information and data. Such feed items can be stored and maintained in one or more database tables, e.g., as rows in the table(s), that can be accessed to retrieve relevant information to be presented as part of a displayed feed. The term “feed item” (or feed element) generally refers to an item of information, which can be presented in the feed such as a post submitted by a user. Feed items of information about a user can be presented in a user's profile feed of the database, while feed items of information about a record can be presented in a record feed in the database, by way of example. A profile feed and a record feed are examples of different types of social network feeds.
and filtering the customer list to contain only the customers for which social handles of one or more social channels are known. Dayon [0018] discloses Some implementations of the disclosed systems, apparatus, methods and computer-readable storage media are configured to filter the content of one or more feeds in an enterprise social networking system into user-customizable feed channels; [0045] discloses Returning to the specific example shown in FIG. 3, a user might specify additional 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the capability of filtering content from social media channels, including lists of user names (i.e. social handles) of Dayon in order to filter social feed content satisfying specific criteria (Dayon abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Bracewell, and further in view of Dayon.
Regarding claim 10, although Ni discloses analyzing product metadata and social media content of a customer for a post-purchase interaction, Ni does not specifically disclose compiling a customer list or filtering the list to contain social handles (i.e. user names). However, Dayon discloses the following limitations:
The one or more computer storage media of claim 9, the operations further comprising: compiling a customer list based on customers that purchased the product; Dayon [0035] discloses The terms “social network feed” and “feed” are used interchangeably herein and generally refer to a combination (e.g., a list) of feed items or entries with various types of information and data. Such feed items can be stored and maintained in one or more database tables, e.g., as rows in the table(s), that can be accessed to retrieve relevant information to be presented as part of a displayed feed. The term “feed item” (or feed element) generally refers to an item of information, which can be presented in the feed such as a post submitted by a user. Feed items of information about a user can be presented in a user's profile feed of the database, while feed items of information about a record can be presented in a record feed in the database, by way of example. A profile feed and a record feed are examples of different types of social network feeds.
and filtering the customer list to contain only the customers for which at least one social handle is known for the one or more social channels. Dayon [0018] discloses Some implementations of the disclosed systems, apparatus, methods and computer-
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the set of product alternatives (i.e. product catalog) information and social content of customers including a post-purchase product interaction of Ni with the capability of filtering content from social media channels, including lists of user names (i.e. social handles) of Dayon in order to filter social feed content satisfying specific criteria (Dayon abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
the following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
 US Pub. No. 2016/0180438 (Boston et al.) discloses using product reviews for product recommendations. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683